                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JESSE LEE FARMER, JR.
ADC #166000                                                                    PLAINTIFF

V.                           CASE NO. 4:19-CV-919-BSM-BD

DOROTHY M. GRIFFIN, et al.                                                 DEFENDANTS

                                           ORDER

       On December 19, 2019, Jesse Lee Farmer, Jr., an Arkansas Department of

Correction (ADC) inmate, filed this civil rights lawsuit without the help of a lawyer.

(Docket entry #2) Mr. Farmer complains that he was injured while detained at the

Ouachita River Unit of the ADC.

       The Ouachita River Unit lies in the Western District of Arkansas. The interests of

justice, therefore, would best be served by transferring this case to the United States

District Court for the Western District of Arkansas, under 28 U.S.C. § 1406(a). To that

end, the Clerk of Court is directed to transfer this case immediately to the United States

District Court for the Western District of Arkansas.

       IT IS SO ORDERED, this 30th day of December, 2019.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
